Gus Feuer and Eleanor Feuer v. Commissioner.Feuer v. CommissionerDocket No. 63431.United States Tax CourtT.C. Memo 1959-240; 1959 Tax Ct. Memo LEXIS 8; 18 T.C.M. (CCH) 1148; T.C.M. (RIA) 59240; December 28, 1959Marshall N. Feuer, Esq., for the petitioners. Louis J. DeReuil, Esq., for the respondent.  TIETJENSMemorandum Findings of Fact and Opinion TIETJENS, Judge: The respondent determined additions to the tax for 1952 in the amount of $2,203.38 for failure to file a declaration of estimated tax and of $1,468.93 for substantial underestimation of estimated tax. The sole issue is whether both additions may be imposed concurrently. The petitioners' return for 1952 was filed with the director of internal revenue at Jacksonville, Florida. The facts are found as stipulated. The petitioners failed to make and file a declaration of estimated tax for the year 1952 in accordance with section 58 of the Internal Revenue Code of 1939. Such failure was not due to reasonable cause within the meaning of section 294(d)(1)(A) of*9  that Code. The case was submitted with the understanding that our decision would await the ruling of the Supreme Court of the United States in the then pending case of Commissioner of Internal Revenue v. Fred N. Acker.  The decision recently issued in the Acker case, U.S.  , is to the effect that the applicable statute does not authorize the addition to the tax for substantial underestimate of estimated tax where no declaration of estimate was filed. Pursuant to that decision the addition to the tax in this case for failure to file a declaration of estimated tax is sustained and the addition to the tax for substantial underestimation of estimated tax is not sustained. Decision will be entered under Rule 50.